Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 1 of 18




                              Exh. 7
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 2 of 18




Declaration of XXXXXXXXX.
Pursuant to 28 U.S.C Section 1746, I, XXXXXXXX, make the following
declaration.
1. I am over the age of 21 years and I am under no legal disability, which would prevent me
   from giving this declaration.
2. I was an electronic intelligence analyst under 305th Military Intelligence with experience
   gathering SAM missile system electronic intelligence. I have extensive experience as a white
   hat hacker used by some of the top election specialists in the world. The methodologies I
   have employed represent industry standard cyber operation toolkits for digital forensics and
   OSINT, which are commonly used to certify connections between servers, network nodes
   and other digital properties and probe to network system vulnerabilities.
3. I am a US citizen and I reside at {redacted} location in the United States of America.
4. Whereas the Dominion and Edison Research systems exist in the internet of things, and
   whereas this makes the network connections between the Dominion, Edison Research and
   related network nodes available for scanning,
5. And whereas Edison Research’s primary job is to report the tabulation of the count of the
   ballot information as received from the tabulation software, to provide to Decision HQ for
   election results,
6. And whereas Spiderfoot and Robtex are industry standard digital forensic tools for evaluation
   network security and infrastructure, these tools were used to conduct public security scans of
   the aforementioned Dominion and Edison Research systems,
7. A public network scan of Dominionvoting.com on 2020-11-08 revealed the following inter-
   relationships and revealed 13 unencrypted passwords for dominion employees, and 75
   hashed passwords available in TOR nodes:




                                                                                                  1
Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 3 of 18




                                                                  2
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 4 of 18




8. The same public scan also showed a direct connection to the group in Belgrade as
   highlighted below:




9. A cursory search on LinkedIn of “dominion voting” on 11/19/2020 confirms the numerous
   employees in Serbia:




                                                                                           3
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 5 of 18




10. An additional search of Edison Research on 2020-11-08 showed that Edison Research has an
    Iranian server seen here:




Inputting the Iranian IP into Robtex confirms the direct connection into the “edisonresearch”
host from the perspective of the Iranian domain also. This means that it is not possible that the
connection was a unidirectional reference.




A deeper search of the ownership of Edison Research “edisonresearch.com” shows a connection
to BMA Capital Management, where shareofear.com and bmacapital.com are both connected to
edisonresearch.com via a VPS or Virtual Private Server, as denoted by the “vps” at the start of
the internet name:




                                                                                                    4
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 6 of 18




Dominionvoting is also dominionvotingsystems.com, of which there are also many more
examples, including access of the network from China. The records of China accessing the server
are reliable.




                                                                                             5
Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 7 of 18




                                                                  6
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 8 of 18




11. BMA Capital Management is known as a company that provides Iran access to capital
    markets with direct links publicly discoverable on LinkedIn (found via google on
    11/19/2020):

                                                                                        7
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 9 of 18




The same Robtex search confirms the Iranian address is tied to the server in the Netherlands,
which correlates to known OSINT of Iranian use of the Netherlands as a remote server (See
Advanced Persistent Threats: APT33 and APT34):




12. A search of the indivisible.org network showed a subdomain which evidences the existence
    of scorecard software in use as part of the Indivisible (formerly ACORN) political group for
    Obama:




13. Each of the tabulation software companies have their own central reporting “affiliate”.
   Edison Research is the affiliate for Dominion.
14. Beanfield.com out of Canada shows the connections via co-hosting related sites, including
   dvscorp.com:


                                                                                                   8
       Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 10 of 18




This Dominion partner domain “dvscorp” also includes an auto discovery feature, where new in-
network devices automatically connect to the system. The following diagram shows some of the
related dvscopr.com mappings, which mimic the infrastructure for Dominion and are an obvious
typo derivation of the name. Typo derivations are commonly purchased to catch redirect traffic
and sometimes are used as honeypots. The diagram shows that infrastructure spans multiple
different servers as a methodology.




                                                                                             9
       Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 11 of 18




   The above diagram shows how these domains also show the connection to Iran and other
   places, including the following Chinese domain, highlighted below:




15. The auto discovery feature allows programmers to access any system while it is connected to
   the internet once it’s a part of the constellation of devices (see original Spiderfoot graph).
16. Dominion Voting Systems Corporation in 2019 sold a number of their patents to China (via
   HSBC Bank in Canada):




                                                                                                    10
Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 12 of 18




                                                                   11
Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 13 of 18




                                                                   12
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 14 of 18




Of particular interest is a section of the document showing aspects of the nature of the patents
dealing with authentication:




17. Smartmatic creates the backbone (like the cloud). SCYTL is responsible for the security
   within the election system.




                                                                                                   13
       Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 15 of 18




18. In the GitHub account for Scytl, Scytl Jseats has some of the programming necessary to
   support a much broader set of election types, including a decorator process where the data is
   smoothed, see the following diagram provided in their source code:




                                                                                               14
       Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 16 of 18




19. Unrelated, but also a point of interest is CTCL or Center for Tech and Civic Life funded by
   Mark Zuckerberg. Within their github page (https://github.com/ctcl), one of the programmers
   holds a government position. The Bipcoop repo shows tanderegg as one of the developers,
   and he works at the Consumer Financial Protection Bureau:




                                                                                                  15
       Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 17 of 18




20. As seen in included document titled
   “AA20-304A-
   Iranian_Advanced_Persistent_Threat_Actor_Identified_Obtaining_Voter_Registration_Data
   ” that was authored by the Cybersecurity & Infrastructure Security Agency (CISA) with a
   Product ID of AA20-304A on a specified date of October 30, 2020, CISA and the FBI
   reports that Iranian APT teams were seen using ACUTENIX, a website scanning software, to
   find vulnerabilities within Election company websites, confirmed to be used by the Iranian
   APT teams buy seized cloud storage that I had personally captured and reported to higher
   authorities. These scanning behaviors showed that foreign agents of aggressor nations had
   access to US voter lists, and had done so recently.
21. In my professional opinion, this affidavit presents unambiguous evidence that Dominion
   Voter Systems and Edison Research have been accessible and were certainly compromised
   by rogue actors, such as Iran and China. By using servers and employees connected with
   rogue actors and hostile foreign influences combined with numerous easily discoverable
   leaked credentials, these organizations neglectfully allowed foreign adversaries to access data

                                                                                                16
        Case 1:20-cv-04809-TCB Document 1-9 Filed 11/25/20 Page 18 of 18




   and intentionally provided access to their infrastructure in order to monitor and manipulate
   elections, including the most recent one in 2020. This represents a complete failure of their
   duty to provide basic cyber security. This is not a technological issue, but rather a
   governance and basic security issue: if it is not corrected, future elections in the United States
   and beyond will not be secure and citizens will not have confidence in the results.

I declare under penalty of perjury that the forgoing is true and correct to the best of my
knowledge. Executed this November 23th, 2020.




                                                                                                   17
